United States Court of Appeals
                                                                      Fifth Circuit
                                                                     F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                      February 20, 2004

                                                               Charles R. Fulbruge III
                                                                       Clerk
                               No. 03-60413
                             Summary Calendar



                       LOUIS JAMES CLAY, JR.,

                                                     Plaintiff-Appellant,

                                  versus

                 MON CREE ALLEN; MARY R. THOMPSON,

                                                    Defendants-Appellees.



           Appeal from the United States District Court
             for the Southern District of Mississippi
                      USDC No. 5:00-CV-39-BrS


Before JONES, BENAVIDES and CLEMENT, Circuit Judges.

PER CURIAM:*

           Louis James Clay, Jr., Mississippi Inmate No. 08452,

proceeding pro se and in forma pauperis in this 42 U.S.C. § 1983

action, appeals the district court’s grant of summary judgment in

favor of   defendant   Mon    Cree   Allen,   and   the   district    court’s

dismissal without prejudice of his claims against Mary R. Thompson

for lack of service.




     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
            Clay does not address the merits of the district court’s

grant of summary judgment in either his initial or reply brief.

When an appellant fails to identify any error in the district

court’s analysis, it is the same as if the appellant had not

appealed that judgment.     See Brinkmann v. Dallas County Deputy

Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987); Yohey v. Collins,

985 F.2d 222, 224-25 (5th Cir. 1993).

            Clay argues that the district court erred in dismissing

his complaint against the court reporter, Thompson, pursuant to

FED. R. CIV. P. 4(m), for failure to provide a valid address for

service.     This court reviews a dismissal for failure to effect

timely service of process for an abuse of discretion.    Lindsey v.

United States R.R. Retirement Bd., 101 F.3d 444, 445 (5th Cir.

1996).     Based on our review of the record, we conclude that the

district court did not abuse its discretion.   See Rochon v. Dawson,

828 F.2d 1107, 1110 (5th Cir. 1987) (plaintiff may not remain

silent but must attempt to remedy any apparent service defects).

            Clay argues that the district court erred by denying his

requests for appointment of counsel.    The court is not required to

appoint counsel for an indigent plaintiff raising a 42 U.S.C.

§ 1983 claim in the absence of “exceptional circumstances.”   Ulmer

v. Chancellor, 691 F.2d 209, 212 (5th Cir. 1982).    Based upon our

review of the record, we conclude that the district court did not

abuse its discretion because Clay has not shown such exceptional

circumstances are present in this case.

                                  2
          Clay also states that he wishes to “resubmit” his motion

to recuse District Court Judge David Bramlette.   Clay also moved

for recusal of Judge Bramlette during a prior appeal of this case.

See Clay v. Allen, 242 F.3d 679, 680-81 (5th Cir. 2001).       We

refused to consider the argument because it was raised for the

first time on appeal.   See id. (citing United States v. Sanford,

157 F.3d 987, 988-89 (5th Cir. 1988)).   On remand, Clay did not

reurge his recusal motion in the district court, and we again

decline to consider the argument.

          AFFIRMED.




                                3